IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0219
                            Filed October 11, 2017


LAURA C. LILLIE, n/k/a/ LAURA C. SMIDDY,
    Plaintiff-Appellee,

vs.

MITCHELL R. LILLIE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Jeffrey L.

Larson(Contempt), and James M. Richardson (Petition to Modify), Judges.



       Mitchell Lillie appeals the district court orders denying his motions to

dismiss. REVERSED.




       Brady J. Hoekstra, Omaha, Nebraska, for appellant.

       Michael J. Winter of The Law Office of Michael J. Winter, Council Bluffs,

for appellee.




       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                            2


BOWER, Judge.

       Mitchell Lillie appeals the district court orders denying his motions to

dismiss a modification of a Nebraska dissolution decree and a contempt action.

We find the district court did not have jurisdiction to consider either motion. We

reverse the district court.

   I. Background Facts and Proceedings

       Laura Lillie, now known as Laura Smiddy, filed a statement for registration

of a foreign judgment from the district court of Douglas County, Nebraska, in the

district court for Pottawattamie County, Iowa, on November 23, 2015. The record

does not contain proof of service on Mitchell of this registration. On May 26,

2016, Laura filed a motion to hold Mitchell in contempt for failure to pay child

support. Mitchell was served but filed a motion to dismiss, contesting Iowa’s

jurisdiction.

       On December 8, Laura filed a petition for modification concerning the

original decree entered by the Nebraska court. Mitchell again filed a motion to

dismiss. The Iowa court held a hearing and denied both motions to dismiss.

Mitchell filed an application for interlocutory appeal. Our supreme court granted

the application on March 6.

   II. Standard of Review

       Issues of jurisdiction under the Uniform Child–Custody Jurisdiction and

Enforcement Act (UCCJEA), enacted as Iowa Code chapter 598B, are reviewed

de novo. In re B.C., 845 N.W.2d 77, 79 (Iowa Ct. App. 2014). “Jurisdictional

requirements are mandatory, not discretionary.” Id. If the court does not have

jurisdiction it is required to dismiss the action. Id.
                                             3


   III. Modification Action

       Mitchell claims the Iowa court did not have jurisdiction to consider the

modification. In order to modify a custody determination made by a foreign court

an Iowa court must either be the home state of the child or the child’s home state

must have “declined to exercise jurisdiction on the ground that [Iowa] is the more

appropriate forum.” Iowa Code § 598B.201 (2016). The Iowa court must also

find that the foreign court has determined “it no longer has exclusive, continuing

jurisdiction . . . or that a court of this state would be a more convenient forum” or

determine “the child, the child’s parents, and any person acting as a parent do

not presently reside in the other state.” Id. § 598B.203.

       Iowa is the home state of the children as they have lived in Iowa for more

than six months before the petition for modification was filed. Id. § 598B.102(7).

However, the record indicates the requirements of section 598B.203 have not

been satisfied. No determination by a Nebraska court has been entered in the

record indicating Nebraska no longer has jurisdiction, or that Iowa is a more

convenient forum. Mitchell continues to be served at an address in Nebraska

and Laura has not disputed his residency. We find there is no subject matter

jurisdiction over the modification action.

   IV. Contempt Action

       Mitchell also claims the contempt action should be dismissed as Iowa

does not have personal jurisdiction over him. Iowa Code section 252K.201 sets

out the requirements for exercising personal jurisdiction over non-residents:

       1. In a proceeding to establish or enforce a support order or to
       determine parentage of a child, a tribunal of this state may exercise
                                            4


          personal jurisdiction over a nonresident individual or the individual's
          guardian or conservator if any of the following applies:
                  a. The individual is personally served with notice within this
          state.
                  b. The individual submits to the jurisdiction of this state by
          consent in a record, by entering a general appearance, or by filing a
          responsive document having the effect of waiving any contest to
          personal jurisdiction.
                  c. The individual resided with the child in this state.
                  d. The individual resided in this state and provided prenatal
          expenses or support for the child.
                  e. The child resides in this state as a result of the acts or
          directives of the individual.
                  f. The individual engaged in sexual intercourse in this state
          and the child may have been conceived by that act of intercourse.
                  g. The individual asserted parentage of a child in the
          declaration of paternity registry maintained in this state by the Iowa
          department of public health pursuant to section 144.12A or
          established paternity by affidavit under section 252A.3A.
                  h. There is any other basis consistent with the constitutions
          of this state and the United States for the exercise of personal
          jurisdiction.

We find none of these requirements is fulfilled. Mitchell was served in Nebraska,

has not consented to the jurisdiction of Iowa, appeared only in a limited manner

to contest jurisdiction, has not resided in Iowa, the children do not live in Iowa at

the directive of or because of Mitchell’s acts, the children were not conceived in

this state, Mitchell has not asserted parentage under the laws of this state, and

there is no other constitutional basis to establish personal jurisdiction. Therefore,

we find there is no personal jurisdiction over Mitchell relating to the contempt

action.

          REVERSED.